Citation Nr: 0715324	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-40 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date before August 25, 2000, for 
the grant of service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1970 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In October 2003, in writing, the veteran withdrew from her 
appeal the claims of service connection for pelvic 
inflammatory disease, bipolar disorder, a stomach condition, 
right and left knee disabilities, a seizure disorder; a claim 
for kidney damage under 38 U.S.C.A. § 1151; and claims for 
increase for temporomandibular joint disease and fracture 
residuals of the right great toe. 


FINDINGS OF FACT

1. In a rating decision in February 1996, the RO denied the 
veteran's claim of service connection for post-traumatic 
stress disorder; after the veteran was notified of the 
adverse determination and of her appellate rights, she did 
not appeal the rating decision. 

2. The current application to reopen the claim of service 
connection for post-traumatic stress disorder was received at 
the RO on August 25, 2000.  




CONCLUSIONS OF LAW

1. The rating decision of February 1996 by the RO, denying 
service connection for post-traumatic stress disorder became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a) (2006).  

2. The criteria for an effective date before of August 25, 
2000, for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. § 5110(b) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with pre-adjudication, content-
complying VCAA notice on the underlying claim of service 
connection for post-traumatic stress disorder by letter, 
dated in April 2001. Where, as here, the claim of service 
connection has been granted and a disability rating of 100 
percent has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim of service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the effective date 
does not trigger additional notice under 38 U.S.C.A. § 
5103(a).  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) is no longer applicable in the claim 
for an earlier effective date for the grant of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

The effective date for the grant of service connection  
based upon new and material evidence, other than evidence 
from service department records, which was received after the 
final disallowance of a claim, is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q). 



Any communication or action indicating intent to reopen a 
claim from a veteran may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

Once a formal claim for compensation has been allowed or a 
formal claim disallowed for the reason that the service-
connected disability is not compensable, receipt of a report 
of VA outpatient treatment will be accepted as an informal 
claim to reopen. 38 C.F.R. § 3.157(b). 

Factual Background 

In May 1994, the veteran's original claim of service 
connection for post-traumatic stress disorder was received at 
the RO.  In a rating decision in January 1995, the RO denied 
the veteran's original claim of service connection for post-
traumatic stress disorder because there was no diagnosis of 
post-traumatic stress disorder, and the application to reopen 
the claim of service connection for pelvic inflammatory 
disease, and the claims for increase for temporomandibular 
joint disease and fracture residuals of the right great toe.  
After the veteran was provided notice of the rating decision, 
she filed a notice of disagreement to the denials of the 
claims, except for the denial of service connection for post-
traumatic stress disorder.  After the issuance of the 
statement of the case, addressing the claims for which the 
veteran had filed a notice of disagreement, she perfected the 
appeal of those claims with her testimony at a hearing in 
August 1995, which was reduced to a writing. 

At the hearing in August 1995, the Hearing Officer also 
accepted testimony on the claim of service connection for 
post-traumatic stress disorder.  In a rating decision in 
February 1996, the RO denied the claim of service connection 
for post-traumatic stress disorder, considering records of VA 
treatment, dated in 1994 and 1995, documenting symptoms and 
the diagnosis of post-traumatic stress disorder secondary to 
sexual trauma.  The RO denied the claim on grounds that there 
was no credible supporting evidence of the in-service 
stressor. 



After the veteran was provided notice by letter, dated in 
March 1996, of the rating decision of February 1996 and of 
her appellate rights, she did not file a notice of 
disagreement, and the rating decision of February 1996, 
denying service connection for post-traumatic stress disorder 
by operation of law became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

In a statement, dated in February 1999, the veteran referred 
to her pending claim and she attached copies of VA 
examinations and a record of VA treatment, pertaining to the 
pending application to reopen the claim of service connection 
for pelvic inflammatory disease and the pending claims for 
increase for temporomandibular joint disease and fracture 
residuals of the right great toe.  The record of VA treatment 
also included reference to post-traumatic stress disorder in 
the context of unemployability, which was dated in August 
1998. 

The next relevant correspondence from the veteran was a 
statement, received at the RO on August 25, 2000, in which 
she stated that she liked to add post-traumatic stress 
disorder to her claim for service connection.  

Analysis

The veteran argues that the effective date for service 
connection for post-traumatic stress disorder should be in 
the 1990s, when post-traumatic stress disorder was diagnosed.

The record shows that in a rating decision in January 1995 
the RO denied the veteran's original claim of service 
connection for post-traumatic stress disorder because there 
was no diagnosis of post-traumatic stress disorder, and the 
veteran did not file a notice of disagreement.  In August 
1995, the Hearing Officer at the RO accepted the veteran's 
testimony on the claim of service connection for 
post-traumatic stress disorder.  Also additional evidence was 
submitted, which documented the diagnosis of post-traumatic 
stress disorder.  As the additional evidence was new and 
material, documenting the diagnosis of post-traumatic stress 
disorder, the absence of which was the basis for denial of 
the claim in the rating decision of January 1995, and as the 
additional evidence was received within the appeal period, 
that is, within one year of the date of the notice of the 
adverse determination of January 1995, the rating decision of 
January 1995 was supplanted by the rating decision of 
February 1996 as though the former decision had not been 
rendered.  38 C.F.R. § 3.400(q)(1)(i). 

As for the rating decision of February 1996, the RO denied 
the claim of service connection for post-traumatic stress 
disorder, considering the additional evidence of VA 
treatment, dated in 1994 and 1995, documenting symptoms and a 
diagnosis of post-traumatic stress disorder, because there 
was no credible supporting evidence of the in-service 
stressor.  After the veteran was provided notice by letter, 
dated in March 1996, of the rating decision of February 1996 
and of her appellate rights, she did not file a notice of 
disagreement, and the rating decision of February 1996, 
denying service connection for post-traumatic stress disorder 
by operation of law became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a).  

When the RO has denied a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105(c).  

It is well established that the effective-date statute, 
38 U.S.C.A. § 5110, does not allow VA to reach back to the 
date of the original claim as a possible effective date for 
the award of service connection that is predicated on a 
reopened claim.  Sears v. Principi, 16 Vet. App. 244, 248 
(2002), affm'd, 349 F.3d 1326 (Fed. Cir. 2003).  

The effective date of an award based on the veteran's 
application to reopen a final decision on the basis of new 
and material evidence is generally the date that the 
application to reopen was filed.  In this case, the veteran's 
application to reopen was filed at the RO on August 25, 2000, 
which in accordance with 38 U.S.C.A. § 5110, 38 C.F.R. 
§ 3.400(q)(1)(ii), the RO assigned as the effective date for 
the grant of service connection for post-traumatic stress 
disorder. 

There are several recognized exceptions to the general rule, 
pertaining to an informal claim. 

Under 38 C.F.R. § 3.155, and communication or action 
indicating intent to reopen a claim from a veteran may be 
considered an informal claim.  Such informal claim must 
expressly or impliedly identify the benefit sought.  

The only communication in the interim between the rating 
decision of February 1996 and the filing of the claim to 
reopen in August 2000, which requires the Board to interpret 
is the veteran's statement, dated in February 1999, in which 
she referred to her pending claim and she attached copies of 
VA examinations and a record of VA treatment, pertaining to 
the pending application to reopen the claim of service 
connection for pelvic inflammatory disease and the pending 
claims for increase for temporomandibular joint disease and 
fracture residuals of the right great toe.  Clearly this 
communication does expressly demonstrate intent to reopen the 
claim of service connection for post-traumatic stress as the 
veteran specifically referred to her pending claim, which was 
the application to reopen the claim of service connection for 
pelvic inflammatory disease or the pending claims for 
increase for temporomandibular joint disease and fracture 
residuals of the right great toe.  There was no pending claim 
of service connection for post-traumatic stress disorder.  
And while the veteran's communication must be interpreted 
broadly, the Board finds nothing in the communication that 
implies intent to reopen the claim of service connection for 
post-traumatic stress disorder. 

As for 38 C.F.R. § 3.157(b), as the claim of service 
connection for post-traumatic had not been allowed or the 
claim disallowed for the reason that the service-connected 
post-traumatic was not compensable, the receipt of the report 
of VA treatment in August 1998 can not be accepted as an 
informal claim to reopen.   
Sears v. Principi, 16 Vet. App. 244, 249-50, affm'd, 
349 F.3d 1326 (Fed. Cir. 2003); see Criswell v. Nicholson, 20 
Vet. App. 501 (2006).  Also, the mere existence of a medical 
record can not be construed as an informal without some 
intent by the claimant to apply for a benefit.  And as 
explained above, the veteran's communication in February 1999 
does not constitute either an expressed or implied intent to 
reopen the claim of service connection for post-traumatic 
stress disorder. 




Also, the veteran has not sought revision of the effective 
date on the basis of clear and unmistakable error in the 
rating decision of February 1996. 

For these reasons, the preponderance of the evidence is 
against the claim and the reasonable-doubt standard of proof 
does not apply. 


ORDER

An effective date before August 25, 2000, for the grant of 
service connection for post-traumatic stress disorder is 
denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


